Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on May 13, 2021, has been entered.

DETAILED ACTION



This non-final Office action responds to the claims submitted May 13, 2021.
Applicants canceled claims 2, 5, 9, 10, and 20.  Applicants further amended claims 1 and 19.  Thus, claims 1, 3, 4, 6-8, 11-19, and 21-22 are pending and have been examined.

Claim Objections





Claim 1 is objected to because of the following informalities: The claim recites “includes one or more first applicant attributes, … prioritization matrix data, … second correlation register, … the applicant attribute vector, … the applicant attribute vector, … a previous scholarship cycle, … in real time, … or the applicant quality score,….”  The claim includes typographical errors (i.e., the usage of commas to separate limitations instead of semicolons).  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: The claim recites “The system of Claim 4, wherein prioritizing routing … further includes routing the one or more received applications….”  However, neither claim 1 nor claim 4 recites steps to prioritize routing.  The applicants deleted the “prioritize routing…” limitation from claim 1 in the current set of claims.  This appears to be the result of a typographical error.  Appropriate correction is required. 
Claim 19 is objected to because of the following informalities: The claim recites “includes one or more first applicant attributes, [and] … prioritization matrix data….”  The claim includes typographical errors (i.e., the usage of commas to separate limitations instead of semicolons).  Claim 19 additionally recites “an approvers digital signature.”  For the purpose of compact prosecution, examiner will interpret this claim element as reciting “an approver digital signature.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)








The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 6-8, 11-18, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 1: Claim 1 recites “the applicant.”  There is insufficient antecedent basis for this limitation.  For the purpose of compact prosecution, examiner will interpret the limitation as reciting “the internal applicant.”
With respect to 3, 4, 6-8, 11-18, and 21-22: The claims are also rejected under §112(b) for the same rationale since they depend on claim 1.
With respect to claim 3: Claim 3 further recites “the one or more potential applicants.”  There is insufficient antecedent basis for this limitation.
With respect to claims 4 and 6: The claims are also rejected under §112(b) for the same rationale since they depend on claim 3.
With respect to claim 6: Claim 6 further recites “the predetermined level of interest.”  There is insufficient antecedent basis for this limitation.


Claim Rejections - 35 USC § 101










35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6-8, 11-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1 and 19: The claims recite a machine and process (e.g., “a system comprising…” and “a method comprising…”), which are statutory categories of invention.  However, the claims also recite an abstract idea.  For example, claim 1 recites:
Generate, in real-time in response to receiving the application for the scholarship … an applicant attribute vector characterizing the first and second applicant attributes of the applicant extracted from the application….

Calculate, in real-time, a product for each entry of the prioritization matrix by multiplying corresponding entries of the prioritization matrix and the applicant attribute vector,

Apply a weighting factor to the product for each entry of the prioritization matrix resulting in weighted products for each entry of the prioritization matrix,

Accumulate the weighted products into an applicant quality score indicating an amount of correlation between the prioritization matrix and the applicant attribute vector,

Generate, in response to calculating the applicant quality score, an automatic scholarship prediction indicating a probability that the internal applicant is awarded the scholarship by comparing the applicant quality score to at least an average applicant quality score for the scholarship during a previous scholarship cycle,

Approve the applicant … for the scholarship when the approvers award the scholarship to the internal applicant for the scholarship;


The limitations describe a method for managing a scholarship program and evaluating scholarship applicants.1  Such methods fall within the “certain methods of organizing human activity” group of abstract ideas.2  The limitations can additionally be interpreted as reciting a mental process.3  Finally, the “calculate, in real-time, a product…,” “apply a weighting factor to the product…,” “accumulate the weighted products into an applicant quality score…,” “generate, in response to calculating the applicant quality score, an automatic scholarship prediction indicating a probability…,” and “calculate … in response to receiving a final award decision, a remaining scholarship budget” limitations recite mathematical calculations.4  Mathematical calculations fall in the “mathematical concepts” group of abstract ideas.  Claim 19 recites limitations that are similar to those provided in claim 1.  Accordingly, the claims recite an abstract idea. 
The claims do not include elements that integrate the judicial exception into a practical application.  Limitations that indicate whether the judicial exception has been integrated into a practical application include improvements to another technology or 5  The following limitations recite data gathering and data output:  
(Claim 1)
Acquire, in real-time in response to determining that a first application window for a scholarship has opened, a prioritization matrix for the scholarship including one or more entries associated with ideal characteristics of one or more scholarship applicants that is stored in the first correlation register, the prioritization matrix including prioritization matrix data stored in a data repository;

Acquire an application for the scholarship from an internal applicant for the scholarship, wherein the internal applicant is in an applicant network that is distributed over an international geographic area, wherein the application for the scholarship includes one or more first applicant attributes;

Acquire one or more inputs from one or more external entities distributed over an international geographic area, wherein the inputs include one or more second applicant attributes of the applicant for the scholarship and a portion of the prioritization matrix data;

Generate, in real-time in response to receiving the application for the scholarship from the at least one computing device, an applicant attribute vector characterizing the first and second applicant attributes of the applicant extracted from the application that is stored in the second correlation register;

Provide the automatic scholarship prediction to the internal applicant in real time,

Transmit an enhanced data packet to one or more approvers over one or more approver computing devices wherein the enhanced data packet includes at least one the applicant attribute vector, the prioritization matrix, or the applicant quality score;

Transmit, by the processing circuitry, a scholarship award decision with an approver digital signature to the internal applicant.


(Claim 19)
Acquiring, by processing circuitry of one or more remote computing systems, a prioritization matrix for a scholarship including one or more entries associated with ideal characteristics of one or more scholarship applicants in real-time in response to determining that a first application window for the scholarship has opened, the prioritization matrix including prioritization matrix data stored in a data repository;

Acquiring, by processing circuitry of the one or more remote computing systems, an application for the scholarship from an internal applicant for the scholarship in an applicant network that is distributed over an international geographic area, wherein the application for the scholarship includes one or more first applicant attributes,

Acquiring, by processing circuitry of the one or more remote computing systems, one or more inputs from one or more external entities distributed over an international geographic area, wherein the inputs include one or more second applicant attributes of the internal applicant for the scholarship and a portion of the prioritization matrix data,

Generating, by the processing circuitry of the one or more remote computing systems, an applicant attribute vector characterizing the first and second applicant attributes of the internal applicant extracted from the application for the scholarship in real-time in response to receiving the application for the scholarship from the internal applicant over at least one computing device that is stored in a first correlation register and/or in response to receiving the inputs from the external entities;

Providing the automatic scholarship prediction to the internal applicant in real time;

Transmitting, by the processing circuitry of the one or more remote computing systems an enhanced data packet to one or more approvers over one or more approver computing devices wherein the enhanced data packet includes at least one of the applicant attribute vector, the prioritization matrix, or the applicant quality score;

Outputting, on the approver computing device, an approver interface to display at least one of the applicant attribute vector, the prioritization matrix, or the applicant quality score;
Transmitting, by the processing circuitry of the one or more remote computing systems, a scholarship award decision with an approvers digital signature to the internal applicant.

6  Merely adding insignificant extra-solution activity to an abstract idea do not integrate abstract idea into a practical application.7
	Furthermore, the additional embodiment limitations of “a system comprising: one or more servers, each including processing circuitry including a first correlation register configured to store a first vector, and a second correlation register configured to store a second vector, and a non-transitory computer readable medium coupled to the processing circuitry storing machine-executable instructions; a network; and at least one computing device in communication, via the network, with at least a first server of the one or more servers; wherein instructions, when executed by the processing circuitry, cause the processing circuitry to … one or more approver computing devices … [and] an approver interface…” (claim 1) and “processing circuitry of one or more remote computing systems … one or more approver computing devices … [and] an approver interface” (claim 19) also fail to integrate the identified abstract idea(s) into a practical application.  Applicants’ published specification teaches:
Paragraph 0189: In addition to being connected through the network 1730 to the user devices 1733 and 1794, as depicted in FIG. 17C, FIG. 17D illustrates that the web server 1790 may also be connected through the network 1730 to the central processing system 1740 and/or one or more facility servers 1726.  As described below, connection to the central processing system 1740 and/or to the one or more facility servers 1726 facilitates the platform 1700.

Paragraph 0192: One or more processors can be utilized to implement any functions and/or algorithms described herein, unless explicitly stated otherwise.

Paragraph 0193: Reference has been made to flowchart illustrations and block diagrams of methods, systems and computer program products These computer program instructions may be provided to processing circuitry of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processing circuitry of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.

Paragraph 0194: These computer program instructions may also be stored in a computer-readable medium that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable medium produce an article of manufacture including instruction means which implement the function/act specified in the flowchart and/or block diagram block or blocks.

Paragraph 0196: A number of implementations have been described.  Nevertheless, it will be understood that various modifications may be made without departing from the spirit and scope of this disclosure.  For example, preferable results may be achieved if the steps of the disclosed techniques were performed in a different sequence, if components in the disclosed systems were combined in a different manner, or if the components were replaced or supplemented by other components.  The functions, processes and algorithms described herein may be performed in hardware or software executed by hardware, including computer processing circuitry (e.g., processors and/or programmable circuits) configured to execute program code and/or computer instructions to execute the functions, processes and algorithms described herein.  Additionally, some implementations may be performed on modules or hardware not identical to those described.  Accordingly, other implementations are within the scope that may be claimed.

Neither the specification nor the claims disclose a particular machine.8  The applicants’ specification merely describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claims appear to 9  These limitations only describe the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claims.10  Examiner thus concludes the additional elements fail to meaningfully integrate the identified abstract idea(s) into a practical application.  The claims are directed to an abstract idea.
The claims also do not include additional elements that amount to significantly more than the judicial exception.  The “acquire…,” “generate … an applicant attribute vector…,” “provide…,” transmit…,” “output…,” “acquiring…,” “generating … an applicant attribute vector…,” “providing…,” “transmitting…,” and “outputting…” limitations describe the conventional computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”11  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.12  Furthermore, as explained earlier in the Office action’s discussion of step 2A prong two, the additional element of using a processor to perform the steps recited in the claim amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply an abstract idea using a generic computer component cannot provide an inventive concept. 
Finally, even when considered as an ordered combination, the claims do not contain any inventive concept or adds significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Thus, the claims are not patent-eligible.














With respect to claims 3-4, 6-8, 11-18, 21, and 22: The dependent claims are also ineligible under 35 U.S.C. §101 because the additional limitations further describe the identified abstract idea and/or do not recite limitations that integrate the abstract idea into practical application or that qualify as significantly more under the Office’s current guidance on subject matter eligibility.	
	(a)	Claim 3: The “identify the one or more potential applications for the scholarship based on a calculated preliminary applicant quality score indicating an amount of correlation between a preliminary applicant attribute vector and a preliminary prioritization matrix” limitation further describes the abstract idea identified in claim 1.  Accordingly, the claim recites an abstract idea and is not patent-eligible.
(b)	Claim 4: The claim does not include limitations that integrate the abstract idea into a practical application.  The following limitations recite data gathering and data output:
Preparing, for presentation to a user via the computing device, a first graphical user interface for selection of a level of interest in applying for the scholarship;

Providing, via the network to the computing device, the first graphical user interface; and

Receiving, from the user via the first graphical user interface, the level of interest in applying for the scholarship.  

Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The limitations fail to qualify as significantly more than the abstract idea since they describe the conventional computer function of receiving and transmitting data over a network.  Such functions do not qualify as significantly 
(c)	Claim 6: The claim does not include limitations that integrate the abstract idea into a practical application.  The “wherein prioritizing routing of the one or more received applications for the one or more potential applicants that have indicated the predetermined level of interest in applying for the scholarship further includes routing the one or more received applications through an approval chain prior to a closing of the first application window” limitation recites data gathering and data output, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The limitation fails to qualify as significantly more than the abstract idea since it describes the conventional computer function of receiving and transmitting data over a network. Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
(d)	Claims 7-8: The claims do not include limitations that integrate the abstract idea into a practical application.  The “wherein acquiring the prioritization matrix further includes…” limitations recite data gathering.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The limitations fail to qualify as significantly more than the abstract idea since they describe the conventional computer function of receiving and transmitting data over a network.  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claims are not patent-eligible.
(e)	Claim 11: The claim does not include limitations that integrate the abstract idea into a practical application.  The “route, in response to determining that the first window has closed, one or more received applications with corresponding applicant quality scores through an approval chain” limitation recites data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The limitation fails to qualify as significantly more than the abstract idea since it describes the conventional computer function of receiving and transmitting data over a network.  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
(f)	Claim 12: The claim does not include limitations that integrate the abstract idea into a practical application.  The following limitations recite data gathering and data output:
Wherein routing the one or more received applications with corresponding applicant quality scores through the approval chain further includes:

Preparing, for presentation to a user via the computing device, a second graphical user interface for selection of a scholarship award decision and a scholarship award amount;

Providing, via the network to the computing device, the second graphical user interface; and

Receiving, from the user via the second graphical user interface, the scholarship award decision and the scholarship award amount.

Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The limitations fail to qualify as significantly more than 
(g)	Claim 13: The claim does not include limitations that integrate the abstract idea into a practical application.  The “wherein preparing the second graphical user interface further includes determining one or more previous scholarship statistics for a previous scholarship cycle including at least one of a number of scholarships awarded, an average amount awarded per scholarship, a highest award amount, or a lowest award amount” limitation recites data output.  The examiner’s interpretation is consistent with the applicants’ specification.13  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the judicial exception into a practical application.  The limitation fails to qualify as significantly more than the abstract idea since it describes the conventional computer function of receiving and transmitting data over a network.  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
(h)	Claim 14: The claim does not include limitations that integrate the abstract idea into a practical application.  The “wherein preparing the second graphical user interface further includes determining one or more current scholarship statistics 14  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The limitation fails to qualify as significantly more than the abstract idea since it describes the conventional computer function of receiving and transmitting data over a network.  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
(i)	Claim 15: The “wherein calculating the remaining scholarship budget includes allocating the remaining scholarship budget to an additional application window when the remaining scholarship budget is greater than a predetermined threshold amount” limitation further describes the abstract idea identified in claim 1.  Therefore, the claim also recites an abstract idea and is not patent-eligible.
(j)	Claim 16: The claim does not include limitations that integrate the abstract idea into a practical application.  The following limitations recite data gathering and data output:
Preparing, for presentation to a user via the computing device, a third graphical user interface for submitting a scholarship modification request 

Providing, via the network to the computing device, the third graphical user interface; and

Receiving, from the user via the third graphical user interface, the type of request and the statement of reason for the scholarship modification request.

Data gathering and data output to be insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The limitations fail to qualify as significantly more than the abstract idea since they describe the conventional computer function of receiving and transmitting data over a network.  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
(k)	Claim 17: The “automatically approve the scholarship modification request in response to determining that the scholarship modification request is within predetermined scholarship terms” limitation further describes the abstract idea identified in claim 1.  Therefore, the claim recites an abstract idea and is not patent-eligible.
(l)	Claim 18: The claim does not include limitations that integrate the abstract idea into a practical application.  The “automatically route the scholarship modification request through the approval chain in response to determining that the scholarship request is not within predetermined scholarship terms” limitation recites data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The limitation also fails to qualify as 
(m)	Claim 21: The “transfer scholarship funds from a university to one or more applicants who have been awarded scholarship in response to receiving the final award decision” limitation further describes the abstract idea identified in claim 1.  Therefore, the claim also recites an abstract idea and is not patent-eligible.
(n)	Claim 22: The claim does not include limitations that integrate the abstract idea into a practical application.  The “output to the one or more potential applicants for the scholarship a scholarship interest inquiry via a text message to an external device associated with the one or more potential applicants” limitation describes data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the judicial exception into a practical application.  The limitation fails to qualify as significantly more than the abstract idea since it describes the conventional computer function of receiving or transmitting data over a network.   Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.  

Response to Arguments

Applicants’ arguments filed May 13, 2021, have been fully considered but they are not persuasive.
Regarding the §101 rejections: Applicants initially argue the claims are patent-eligible because they do not recite a method of organizing human activity.15  Examiner disagrees.  The limitations identified in step 2A prong one recite a method for managing interactions between people.  As explained in the Office action, this interpretation is consistent with the specification at paragraph 0023.  Examiner further submits the applicants’ characterization of the claims as “a process of matching students’ needs and skills with appropriate funding” also supports the finding that the claims recite a method that falls within the “certain methods of organizing human activity” group of abstract ideas.16  
	The applicants also contend the claims do not recite a mental process because “it is impossible for a single individual to carry out the process, much less carry out the process only in the individual’s mind.”17  This argument is not persuasive.  The 2019 Revised Guidance defines mental processes to include concepts that can be performed mentally or with pencil and paper.18  Examiner respectfully submits the remarks do not teach why an ordinary person would be incapable of performing the identified steps using pencil and paper.  	
	Applicants next assert the claims are patent-eligible because “the mathematics does not represent the invention as a whole.”19  Examiner disagrees and submits the applicants’ argument relies on “additional elements” considered under step 2A prong two and step 2B such as the “acquire…,” “provide…,” “transmit…,” and “output…” steps. 
	Applicants further allege the claims are patent-eligible because “the claimed invention incorporates a practical application.”20  This argument is also not persuasive.
The “allocation, matching, and/or identification of scholarship candidates within a group of internal applicants at an institution while taking into account input from external sources” is neither a technology nor technical process but rather a known business practice.  Examiner also submits the claims do not recite an improvement to a technical process, technology, or a computer.  Therefore, despite applicants’ assertions to the contrary, examiner maintains the claims do not integrate the identified abstract idea into a practical application.
	Finally, the applicants submit the claims are patent-eligible for reasons similar to those applied to claim 1 of Examples 42.21  Examiner again disagrees.  The outcome of subject matter eligibility analysis is highly dependent on the facts at issue in the patent 

Conclusion





















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A)	Andino (US 8560333) discloses a system (See at least Column 3, Lines 41-47: “Shown and described are embodiments, automated and partially-automated, of a system and method for selecting one or more candidates from a pool of candidates.  It is noted that while this disclosure illustrates the present invention by examples drawn mainly from academic scholarship competitions, the present invention has application in many fields outside of academics….”) comprising:
 	one or more servers … and a non-transitory computer readable medium coupled to the processing circuitry storing machine-executable instructions; a network; and at least one computing device in communication, via the network, with at least a first server of the one or more servers; wherein instructions, when executed by the processing circuitry (See at least Column 3, Lines 50-57; Column 3, Lines 65-67; and Column 4, Lines 1-2: “Referring to FIG. 1, shown is a block diagram of an embodiment for a competition system (100) for the selection of individuals from a pool of candidates.  Shown are system processing hardware (102), database hardware (104), a non-select segment (112), a candidate segment (114), a scholar segment See also Column 4, Lines 10-14: “The system processing hardware (102) carries out processing required for the competition system (100).  The system processing hardware (102) can be implemented by any hardware suitable for running general purpose software such as, but not limited to, any commercial computing hardware.”);
	each including processing circuitry including a first correlation register configured to store a first vector, and a second correlation register configured to store a second vector (See at least Column 4, Lines 37-43: “In another embodiment, the database hardware (104) is physically differentiated into two or more separate databases as required.  In one embodiment, the database hardware (104) includes a staging or applicant database, a non-select database, a candidate or nominee database (for applicants who have passed qualification and eligibility processes), and a competition-winner or scholar database.”);
	acquire an application for the scholarship from an internal applicant for the scholarship, wherein the internal applicant is in an applicant network that is distributed over an international geographic area, wherein the application for the scholarship includes one or more first applicant attributes (See at least Column 4, Lines 50-58: “In an embodiment, applications, to be complete, comprise two or more documents.  In a further variation, an applicant package (also called a candidate package or profile) includes an applicant form (submitted by the applicant), also called a See also Column 6, Lines 16-22: “In one embodiment, the overall selection process has several stages including an application stage….  The application stage is where individual applications are received by the competition system (100) as discussed previously.”  See also Column 16, Lines 54-60: “The competition system (100) receives (402) application documents which can originate from applicants themselves and/or other individuals.  In one embodiment, as discussed previously, are applications and documents in support thereof from nominators or recommenders.  These submissions can be via electronic means such as, but not limited to, electronic submissions via the network (122) such as via the Internet….”);
	transmit, by the processing circuitry, a scholarship award decision with an approver digital signature to the internal applicant (See at least Column 14, Lines 54-67 and Column 15, Lines 1-3: “The confirmation subsystem (250) is shown having a confirmation document request module (251) and a confirmation module (252)….  The confirmation module (252) implements the actual confirmation of candidate finalists and handles the generation of award or rejection letters and, in the case of winners, initial check issuance if appropriate.”).
	(B)	Zuccolillo (Pub. No. 2014/0149302) discloses generate, in real-time in response to receiving the application for the scholarship from the at least one computing device, an applicant attribute vector characterizing the first and second applicant attributes of the applicant extracted from the application that is stored in the second correlation register (See at least Paragraph 0007: “The received user information and received profile information are grouped into predetermined categories.  Attribute scores from the predetermined categories are determined based on the grouped user information and grouped profile information.  A matrix of the attribute scores of the first user is provided.  The matrix represents the live resume of the first user.”).
	(C)	Kincart (Pub. No. 2003/0163402) discloses method steps for rating scholarship candidates.  Kincart further teaches:
Paragraph 0050: In one embodiment, a confidence rating is calculated with success criteria which are quantified and weighted according to relative importance.  A value is calculated for each criterion that pertains to a scholarship candidate 111-114 according to data received descriptive of attributes of the scholarship candidate 111-114.  The criteria value is multiplied by the weight assigned to each criterion to calculate a criteria score.  Each criteria score is added together such that an aggregate sum of the criteria scores can be calculated to equal a confidence rating.

	(D)	Dearmon (Pub. No. 2015/0149379) discloses a system for generating “a scholarship enrollment report for a student detailing a plurality of student associated variables in relation to scholarship allocation….”  Paragraph 0012.
	(E)	Carroll (Pub. No. 2014/0040156) describes “a preferred embodiment of the method and system allows for Lead Quality Index (LQI) scores to be calculated as prospective students begin the application process….”  Paragraph 0010.  Carroll further teaches “the computer system determines decisions and recommendations related to customized enrollment processes, financial aid award packages” based on the scores of the candidates.  Id.
	(F)	Carroll (Pub. No. 2013/0030923) discloses technical features to create custom award letter packets for admitted university students.  Paragraphs 0117-0132.

Paragraph 0008: Data associated with an attorney is collected from a variety of public and private sources, such as state bar associations, court records, attorney websites, and information attorneys provide to the rating system….  The data is used to determine values of one or more attributes associated with the attorney.  One or more ratings may be calculated for the attorney based on the determined attributes.  Each rating may be based on a weighted combination of two or more attributes….  As another example, an overall rating may be based on a combination of all of the available attributes.  The ratings may be converted to a format that is more comprehensible to a user, such as a scale from 1-10, a grade from A-F, an ordinal ranking, a percentile ranking, and so on.

	(H)	Lim (Pub. No. 2015/0095253) discloses a “system for enabling users to find a list (i.e. portfolio) of educational institutions (e.g. colleges, law schools, business schools, medical schools, graduate schools) to apply to that is optimized with respect to the user's admission chances and preferences regarding individual institutions and the overall portfolio.”  Paragraph 0021.  Lim teaches the system may also calculate “the user’s probability of admission to each institution in each candidate portfolio….”  Paragraph 0022.  
	(I)	Max (Pub. No. 2012/0254056) discloses “The exemplary report 3160 of FIG. 3Y illustrates a financial aid summary trend 3162.  The report 3160 provides a listing, by year 3168, of average institutional gift aid per student 3163, the rate by which attendance has been discounted due to gift aid 3164, the number of enrolled students 3165, the total amount of institutional gift aid 3166, and the total amount of tuition 3167.”  Paragraph 0055.






















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Specification Paragraph 0023 (“The diagram illustrates a series of interactions between one or more participants and the scholarship management system 108 which identifies potential applicants for one or more offered scholarships, determines priorities for awarding the scholarships to the applicants based on national, economic, and/or university interests, ranks applicants 102 based on an amount of correlation between the applicants 102 and the priorities, and outputs scholarship awards based on the rankings and/or decisions received from one or more scholarship approvers 104.”).
        2 See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance] (defining certain methods of organizing human activity to include “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”).
        3 Id.
        4 See October 2019 Update: Subject Matter Eligibility page 4 (“A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number….  There is no particular word or set of words that indicates a claim recites a mathematical calculation.  That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”).
        5 2019 Revised Guidance, supra note 2, at 55.  
        6 Id.  
        7 Id.  
        8 MPEP §2106.05(b).  See also MPEP §2106(I) (“The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions.”).
        9 Id.  
        10 Id.  
        11 MPEP §2106.05(d)(II).  
        12 Id.
        13 See Specification, supra note 1, at Paragraph 0161 (“[The] the GUI engine 140 outputs scholarship statistics for previous application cycles….  For example, for a selected year and/or application cycle, the previous scholarship statistics can include a number of a particular type of scholarship awarded, an average award amount per scholarship, a highest award amount for the scholarship, and a lowest award amount for the scholarship.”).
        14 See id at Paragraph 0163 (“[The] GUI engine 140 outputs currently awarded scholarship information that includes statistics related to the scholarships 
        the approver has already awarded or recommended awarding for a particular scholarship or scholarship category.  For example, the currently awarded scholarship information can include a number of scholarships awarded, an average award amount per scholarship, highest and lowest award amounts, an amount of money remaining to award, and a number of remaining scholarships to award.”).
        .
        15 Remarks 14-15.
        16 Id. at 12.
        17 Id. at 15.
        18 2019 Revised Guidance, supra note 2, at 52-53.
        19 Remarks, supra note 15, at 15.
        20 Id. at 16-18.
        21 Id. at 18-19.